EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, applying a hemostatic pressure to the radial artery at the access site for a duration of time at least until hemostasis of the radial artery, applying an ulnar pressure to an ulnar artery at an ulnar pressure site, and maintaining simultaneously the hemostatic pressure to the radial artery and the ulnar pressure to the ulnar artery, releasing the ulnar pressure whereby the ulnar pressure is applied for only a part of the duration of time, and attaining hemostasis of the radial artery, wherein the hemostatic pressure to the radial artery is gradually reduced after about 60 minutes of hemostatic compression of the radial artery at the access site.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 17, 2022